[letterh_image2.jpg]



Worldwide Headquarters
243 Daniel Webster Highway
Merrimack, NH 03054


Phone: +1 603.883.5200
Fax: +1 603.595.6993
www.gtat.com






November 18, 2014


Mr. Richard E. Newsted
7993 Green Lake Drive
Liberty Township, OH 45044


Dear Rich:


On behalf of GT Advanced Technologies Inc. (“GTAT”), I wish to convey our
appreciation for your decision to join the Board of Directors of GTAT. We are
very are pleased that you have decided to help us reach our objectives.


According to its bylaws, the business and affairs of GTAT shall be managed by or
under the direction of the Board of Directors. Our bylaws also state that
Directors shall be elected annually and shall hold office until the next annual
meeting.


The Board of Directors will meet on a regular basis, approximately four times
each year, in addition to the Annual Meeting. Special meetings may be called
periodically by the Chairman of the Board or the President and CEO of GTAT,
Thomas Gutierrez.


Your compensation as a director will be $60,000 per year, payable quarterly in
advance. In addition, you will compensated for additional fees in conjunction
with your service on the following committees of the Board of Directors:
Restructuring Committee member $75,000; Special Committee Chairman $15,000;
Special Committee member $75,000. You shall also be eligible for reimbursement
for reasonable and customary food, travel and lodging expenses incurred by you
in connection with your service as a member of the Board.


In addition, the Company will provide you the customary indemnification under
its charter and under a separate indemnification agreement.
We are truly excited about the prospect of your joining our Board. Please
confirm your acceptance by executing the enclosed copies of this letter, and
returning via scan/email one copy to GTAT, attention Hoil Kim
(hoil.kim@gtat.com). As always, please feel free to contact me should you wish
to discuss any aspect of your service on GTAT’s Board of Directors.

[letterh_image1.gif]
GT Advanced Technologies
243 Daniel Webster Highway
Merrimack, NH 03054
Phone: +1 603.883.5200
Fax: +1 603.595.6993
www.gtat.com














--------------------------------------------------------------------------------






Sincerely,


/s/Matthew E. Massengill


Matthew E. Massengill
Chairman


cc: Hoil Kim








Accepted:


/s/John J. Ray III
                                            
Richard E. Newsted


Date: November 21, 2014



[letterh_image1.gif]
GT Advanced Technologies
243 Daniel Webster Highway
Merrimack, NH 03054


Phone: +1 603.883.5200
Fax: +1 603.595.6993


www.gtat.com












